DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 October 2021 was considered by the examiner.

Response to Amendment
The amendment filed 26 January 2022 has been entered. Claims 1 and 3-28 remain pending in this application.  Claims 1, 6, and 15 have been amended.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 29 September 2021. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Durkee on 10 February 2022.

The application has been amended as follows: 

1. (Currently Amended) An integrated circuit, comprising:
a magnetic sensing element;
a coil disposed in proximity to the magnetic sensing element;
a self test module coupled to ends of the coil to exercise an analog signal path including from the magnetic sensing element to an integrated circuit (IC) output, wherein the analog signal path includes a direct signal path from the magnetic sensing element  to the IC output for detecting a fault in any circuit element from the magnetic sensing element to the IC output, wherein the IC output is configured to output a signal for normal operation of the IC and a signal for diagnostic operation of the IC;
a threshold module having a normal operation voltage level switchpoint output and a diagnostic voltage level switchpoint output, wherein the threshold module is configured to output one of the normal operation voltage level switchpoint output and the diagnostic voltage level switchpoint output at a given time; and
a comparator to receive first and second inputs, wherein the first input is configured to receive one of the normal operation voltage level switchpoint or the diagnostic voltage level switchpoint, wherein the diagnostic voltage level switchpoint corresponds to exercising the analog signal path, and the second input is configured to receive a signal from the magnetic field sensing element.

Reasons for Allowance
Claims 1 and 3-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments filed 13 July 2021 were persuasive.  The closest prior art of record, Friedrich et al. US 2010/0211347, does not teach the claimed direct signal path and threshold module.    
Regarding claim 1, the prior art of record taken alone or in combination fails to teach an integrated circuit, comprising: 
a direct signal path from the magnetic sensing element to the IC output for detecting a fault in any circuit element from the magnetic sensing element to the IC output, wherein the IC output is configured to output a signal for normal operation of the IC and a signal for diagnostic operation of the IC;
a threshold module having a normal operation voltage level switchpoint output and a diagnostic voltage level switchpoint output, wherein the threshold module is configured to output one of the normal operation voltage level switchpoint output and the diagnostic voltage level switchpoint output at a given time, in combination with all other elements of claim 1.

Claims 2-14 and 26-28 are also allowed as they further limit claim 1.

Regarding claim 15, the prior art of record taken alone or in combination fails to teach a method, comprising:
 wherein the analog signal path includes a direct signal path from the magnetic sensing output to the IC output for detecting a fault in any circuit element from the magnetic sensing element to the IC output, wherein the IC output is configured to output a signal for normal operation of the IC and a signal for diagnostic operation of the IC;
employing a threshold module having a normal operation voltage level switchpoint output and a diagnostic voltage level switchpoint output, wherein the threshold module is configured to output one of the normal operation voltage level switchpoint output and the diagnostic voltage level switchpoint output at a given time, in combination with all other elements of claim 15.

Claims 16-25 are also allowed as they further limit claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868